SO ORDERED.
SIGNED July 13, 2020.




                                           ________________________________________
                                           JOHN W. KOLWE
                                           UNITED STATES BANKRUPTCY JUDGE



                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

 In re:                                             Case No. 19-51077

 Clay G. Plaisance                                  Chapter 11
                        Debtor
                                                    Judge John W. Kolwe



                     RULING ON OBJECTION TO CLAIM NO. 3

          The Court held a hearing on the Debtor’s Objection to Proof of Claim of nThrive
Reimbursement Management (Claim No. 3) (ECF #62), at which both parties
presented evidence and testimony regarding both the validity of Claim No. 3 and the
amount of damages. The parties also filed post-hearing briefs. The Court is now
prepared to rule on the validity and amount of the claim. 1

                     BACKGROUND AND ISSUES PRESENTED

          The Debtor, Clay G. Plaisance, owned and ran a few companies that performed
a variety of services for hospitals, including collections and Medicaid eligibility

     1 The Court has jurisdiction pursuant to 28 U.S.C. §§ 157 and 1334, and this adversary proceeding

is a core proceeding under 28 U.S.C. § 157(b)(2).




 19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 1 of 25
screening of patients. The parent company was HCR Financial Group, L.L.C., which
controlled two subsidiaries, HCR HealthCare Resources, L.L.C. and Pinnacle
Healthcare Group of Louisiana, L.L.C. (collectively, “HCR”). By 2015, these
companies had been in business for years and had a number of clients, including
Willis Knighton Health System (“Willis Knighton”) and Baylor Scott & White Texas
Spine and Joint Hospital (“Texas Spine”). Early in 2015, HCR entered into an Asset
Purchase Agreement with nThrive Reimbursement Management, LLC, formerly
known as Advanced Reimbursement Management, LLC d/b/a Adreima (hereinafter
“Adreima”), as well as several related agreements, all pertaining to the Debtor’s sale
of the businesses to Adreima. Each agreement contains virtually identical covenants
not to compete, which would prevent the Debtor from competing with Adreima for up
to five years.
       In 2017, approximately two years after the sale, Willis Knighton and Texas
Spine, either partially or fully terminated their services with Adreima because they
opted to switch to a new competitor of Adreima, Avail Revenue Solutions, LLC
(“Avail”), which had recently been founded by former employees of Adreima.
Believing Avail to be owned and operated by the Debtor, Adreima sued the Debtor
and a number of other entities in Delaware, alleging the Debtor breached the non-
compete agreements he executed in connection with the 2015 sale. Due to the high
cost of litigation and the potential damages at issue in the suit, the Debtor filed for
bankruptcy protection on September 11, 2019. Adreima timely filed a claim in the
bankruptcy case. The Debtor and a company 100% owned by him, CGP Management,
Inc. (“CGP”), objected to the claim. Because the parties’ positions have changed
substantially over the course of this dispute, the Court will summarize the parties’
positions set out in the filings leading up to the hearing on the Objection.

                                   Adreima’s Claim
       Adreima’s $11,271,196.00 Proof of Claim (“POC”) relies on a September 10,
2019 opinion letter by Richard Szekelyi of Phoenix Corporate Recovery (the “Phoenix
Letter”), which opines on potential damages in the Delaware federal court lawsuit
filed by Adreima against the Debtor, Kirby Plaisance (“Kirby”), and entities
                                           2


 19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 2 of 25
owned/controlled by the Plaisances: TKC Works, LLC f/k/a HCR Healthcare
Resources, LLC, and TKC Plaisance, LLC f/k/a Pinnacle Healthcare Group of
Louisiana, LLC. The Phoenix Letter refers to documents that are not attached to the
POC, and both parties agree that because the relevant documents are not attached
to the POC, Adreima is required to prove the validity and amount of its claim in this
contested matter. 2
         The Phoenix Letter claims that the Debtor and Kirby, through their wholly
owned companies CGP Management, Inc. and KDP Management, Inc., were equity
holders of HCR, which Adreima acquired in 2015 pursuant to a February 10, 2015
Asset Purchase Agreement (Adreima Exh. #1). At the same time, the Debtor and
Kirby each entered into a five-year Restrictive Covenant Agreement (Adreima Exh.
#4) that included a non-compete provision, a non-solicitation of business associate
provision, a non-solicitation of customer provision, and a non-disparagement
provision (together, the “restrictive covenants”), as well as a February 10, 2015
Goodwill Purchase Agreement (Adreima Exh. #3) and a two-year Consulting
Agreement dated February 10, 2015 (Adreima Exh. #2) that contained similar
covenants.
         For reference, the restrictive covenants set out in Sections 2.2 and 2.3 of the
Restrictive Covenant Agreement, which are similar to the covenants in the other two
agreements, read:
                 2.2 Non-Competition. During the Restricted Period
                 [defined in Section 4.1 to mean five years or the longest
                 allowable period under law, but this period is two years
                 under the Consulting Agreement and up to four years
                 under the Goodwill Purchase Agreement], each Restricted
                 Party will not, directly or indirectly, own, manage, operate,
                 join, control, finance or participate in, or participate in the
                 ownership, management, operation, control or financing of,
                 or be connected as an owner, investor, partner, joint
                 venturer, director, limited liability company manager,
                 officer, employee, independent contractor, consultant or
                 other agent of, any Person or enterprise (other than the

   2   See In re Brunson, 486 B.R. 759, 759, 769 (Bankr. N.D. Tex. 2013).

                                                   3


 19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 3 of 25
           Purchaser Group) that is engaged in any Competing
           Business anywhere in or with respect to the Restricted
           Territory [defined in Section 4.1 to mean the United States
           of America]; provided, however, that nothing in this Section
           2.2 will prohibit the Restricted Parties and their Affiliates
           from owning, in the aggregate, less than 1.0% of any class
           of securities of a publicly traded Person so long as none of
           the Restricted Parties and their Affiliates participates in
           any way in the management, operation or control of such
           Person.

           2.3 Non-Solicitation. During the Restricted Period, each
           Restricted Party will not, directly or indirectly:

                  (a) solicit or induce, or attempt to solicit or induce
           (including by recruiting, interviewing or identifying or
           targeting as a candidate for recruitment), any member of
           the board of directors or similar governing body, officer,
           employee or independent contractor of any Purchaser
           Group entity who is acting in such capacity or acted in such
           capacity at any time within the 12-month period
           immediately preceding the date of such solicitation,
           inducement or attempt (a “Business Associate”) to
           terminate, restrict or hinder such Business Associate’s
           association with any Purchaser Group entity or interfere in
           any way with the relationship between such Business
           Associate and any Purchaser Group entity; provided,
           however, that general solicitations published in a journal,
           newspaper or other publication or posted on an internet job
           site and not specifically directed toward Business
           Associates will not constitute a breach of the covenants in
           this Section 2.3(a).

                  (b) hire or retain, or attempt to hire or otherwise
           retain the services of, any Business Associate as an
           employee, officer, director, independent contractor,
           licensee, consultant, advisor, agent or in any other
           capacity, or attempt or assist anyone else to do so, or

                  (c) interfere with the relationship between any
           Purchaser Group entity and any Person who is a customer,
           referral source, supplier, lessor, lessee, dealer, distributor,
           licensor, licensee, equityholder, lender, joint venturer,
           consultant, agent or any other Person having a business
           relationship with any Purchaser Group entity.

                                         4


19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 4 of 25
Restrictive Covenant Agreement (Adreima Trial Exh. 4), p. 2 (ECF #115-4) (emphasis
in original).
       Adreima claims, both in the Delaware lawsuit and the POC, that the Debtor
owns and controls Avail and that the Debtor, through Avail, breached the restrictive
covenants by taking two of Adreima’s customers, Willis Knighton and Texas Spine,
not long after the two-year consulting period terminated. Adreima also claims that
the Debtor breached the covenants by hiring two key Adreima employees, Merwyn
Landry and Sonia Hughes.

                          The Debtor’s Objection (ECF #62)
       The Debtor and CGP jointly objected to Adreima’s claim, with the attorney for
each party electronically signing the Objection. (Adreima has raised an objection to
CGP’s standing to join in the Objection, which the Court will address below; for
purposes of this ruling, the Court will refer to the Objection as the Debtor’s.) The
Debtor claims that Adreima’s factual basis was incorrect and that in reality Avail is
not the Debtor’s company but rather was a company formed by Landry (who had been
fired by Adreima), and that it was Landry/Avail who solicited and hired Adreima
employees, not the Debtor. While the Debtor originally reserved the Avail name with
the Louisiana Secretary of State and forwarded an Avail logo to Landry, he claims
the name reservation expired on May 6, 2017, and Landry assumed the Avail name
on May 10, 2017 after Adreima fired him. The Debtor claims Adreima left all of that
information out of the Delaware complaint and misrepresented the facts to make it
appear as if the Debtor and Kirby did all of those things.
       As to the Delaware lawsuit, it was originally filed in Delaware but was
transferred to the Western District of Louisiana in September 2017, where Adreima
filed a First Amended Complaint on October 11, 2017. Approximately one year later,
the case was transferred back to Delaware, where Adreima filed the Second Amended
Complaint on April 2, 2019. The Complaint, as amended, does not name Kirby as a
defendant, and the Debtor claims it misrepresents many facts.
       The Debtor claims that all the actions Adreima asserts the Debtor and Kirby
took to breach the provisions of the various agreements were in fact done by former
                                          5


 19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 5 of 25
Adreima employees, primarily Landry (the founder and 100% owner of Avail) and
Hughes, not the Debtor and Kirby. The Debtor also claims that Willis Knighton
decided to terminate its contract with Adreima primarily to reduce vendor expenses.
In addition, the Debtor asserts that Adreima generally botched its customer service
after it purchased the Debtor’s businesses, which led to problems for Adreima’s
customers and a reduced payout to the Debtor. In the end, the Debtor claims that
Adreima’s lawsuit is baseless and drove him into bankruptcy.
        In addition to the Debtor’s factual challenges to Adreima’s claim, he also
asserts that the restrictive covenants, which the agreements purport to establish
under Delaware law, are void under Louisiana law, specifically La. R.S. § 23:921 and
the relevant choice-of-law statutes, La. Civ. Code arts. 3537 and 3540, because the
covenants contain terms that are too long (up to five years rather than the maximum
of two years allowed under Louisiana law) and include overly broad geographic
restrictions (the entire United States rather than specified locations, as required by
Louisiana law). The Debtor argues that the restrictive covenants must be nullified
rather than being reformed. 3 This threshold question will be addressed below.

                                 Adreima’s Response (ECF #89)
        In its Response, Adreima first attacks CGP’s standing to file the Objection, an
issue the Court will address separately below. As to the merits, Adreima, for the first
time, asserts that the Debtor breached the covenants by financing a competitor.
Adreima points out that the Debtor reserved the Avail name and communicated with
Landry, then an Adreima employee who had previously worked for the Debtor’s
company (as well as a friend of the Debtor) regarding Avail’s logo. Landry has
admitted that he had discussions with the Debtor about forming a competitor to
Adreima before being fired by Adreima, and Landry reserved the Avail name shortly
after the Debtor’s reservation expired.


    3 The Debtor also asserted that the Full Faith and Credit Clause precludes the parties from

applying Delaware law in contravention of Louisiana public policy, an argument the Court will not
address given the Debtor’s failure to cite any relevant case law applicable to this situation and the fact
that courts routinely apply the law of other states in appropriate circumstances.

                                                    6


 19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 6 of 25
       Adreima also claims the Debtor provided Landry with an undocumented
$250,000 startup loan, with no interest and no repayment terms, after Landry told
the Debtor that he intended to form a competitor to Adreima. 4 Adreima claims that
this loan, which was used to fund a competitor, violates the covenant against
financing a competitor. Furthermore, Adreima contends, the Debtor deposited funds
into Avail’s accounts “three to four times” during the period from June 2017 (when
Avail was officially formed) to February 2018 to help Avail make payroll. Adreima
claims these cash infusions were necessary to save Avail and therefore also violate
the covenant not to finance a competitor.
       Adreima’s Response offers few facts suggesting that the Debtor himself
competed against Adreima, hired away Adreima’s employees, or otherwise violated
the typical provisions found in non-compete and non-solicitation agreements, which
was Adreima’s theory in both the Delaware suit and the POC prior to its Response to
the Debtor’s Claim Objection. For example, with respect to Willis Knighton and Texas
Spine terminating Adreima’s services and moving to Avail, Adreima concedes:
“Although there has not been evidence of the Debtor’s contacts with these customers
after he left Adreima, these customers ended up at Avail at or near the time that the
Debtor was still providing direct cash payments to keep Avail in operation. This is
the very essence of why non-competes exist.” (ECF #89, p. 9). Essentially, Adreima’s
response offers very little facts supporting its original theory that the Debtor directly
competed against Adreima or personally solicited Adreima customers, but it points to
facts strongly suggesting that the Debtor at least financed Avail, a competitor of
Adreima.
       With respect to the Debtor’s argument that the non-compete and non-
solicitation covenants should be nullified under Louisiana law, Adreima argues that
these particular provisions, arising in connection with the sale of a business rather
than in an employment contract, are valid under Delaware law, and the parties were



    4 The Debtor did not disclose this loan in his schedules. At the hearing, Landry said he repaid a

portion of the loan.

                                                 7


 19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 7 of 25
free to choose Delaware law under the circumstances. Thus, Adreima argues, the
covenants should be enforced.
      Although the Debtor’s Objection did not focus on the amount of damages but
rather on whether Adreima had any basis for its claim, Adreima nonetheless briefly
addresses damages at the end of its Response, focusing on the lost business due to
the Debtor’s alleged violations of the non-compete agreements. Adreima’s expert in
the Delaware lawsuit, Richard Szekelyi, simply took the past annual profits of the
two defecting customers, Willis Knighton and Texas Spine, and he assumed that the
customers would have remained with Adreima in the future for as long as they had
been customers in the past but for Avail’s actions. Szekelyi opined that the loss of the
Willis Knighton business cost Adreima $7,571,842 in future lost profits, and the loss
of Texas Spine cost Adreima $2,642,697.
      Adreima also claims the Debtor must return the $300,000 he received under
the Goodwill Purchase Agreement and the $148,000 he received from the Consulting
Agreement, on the ground that the Debtor violated the non-competition covenants in
them. Adreima also seeks unspecified “hundreds of thousands of dollars” in attorney’s
fees as allowed by a provision in the Consulting Agreement. Altogether, Adreima
claims its damages exceed $10 million. As noted above, Adreima bears the burden of
proving the validity of its claim, including the amount of damages, at a hearing.

                            The Debtor’s Reply (ECF #96)
      In his Reply, the Debtor addresses some of the same arguments as before,
including the Louisiana choice-of-law. Most importantly, the Debtor addresses
Adreima’s apparently new theory that rather than directly compete with Adreima,
the Debtor had financed a competitor in violation of the restrictive covenants. The
Debtor argues that the loan he provided to Landry was not “financing a competitor”
but was instead consistent with a years-long pattern of providing personal loans to
Landry as a friend, and that the Debtor never took any interest in Landry’s business,
never received income from Avail, and otherwise did not get involved in Landry’s
business. Furthermore, the Debtor argues that his loans to Landry for Avail’s startup
occurred more than two years after the execution of the various sale-related
                                           8


 19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 8 of 25
documents, beyond Louisiana’s maximum period for non-compete agreements. Thus,
if Louisiana law applies to either nullify the restrictive covenants or reform them to
the maximum limits of Louisiana law, the Debtor’s loans to Landry could not possibly
breach the agreements.

                                          CGP’s Standing
        As a preliminary matter, the Court will address the procedural issue of CGP’s
standing to file the Objection. Adreima argues in its Response that CGP lacks
standing to object to Adreima’s claim on the grounds that CGP is not a party in
interest under 11 U.S.C. § 1109, which defines “party in interest” (i.e., a party who
“may raise and may appear and be heard on any issue in a case under this chapter”)
to “include[] the debtor, the trustee, a creditors’ committee, an equity security holders’
committee, a creditor, an equity security holder, or any indenture trustee.” 11 U.S.C.
§ 1109(b). 5 Adreima correctly summarizes the law in its brief as follows:
               This list is not exclusive, but at a minimum, a party in
               interest must have “a legally protected interest that could
               be affected by the bankruptcy case.” In re Xenon Anesthesia
               of Tex., P.L.L.C., No. 13-37697, 2016 Bankr. LEXIS 2747,
               *4 (Bankr. S.D. Tex. Jul. 27, 2016). A party may object in a
               bankruptcy proceeding “if that [party] can demonstrate
               that the order diminishes the [party’s] property, increases
               the [party’s] burdens, or impairs the [party’s] rights.” In re
               Camp Arrowhead, Ltd., 451 B.R. 678, 693 (quoting In re
               Ray, 597 F.3d 871, 874 (7th Cir. 2010)).

               However, a party does not have standing “to assert . . .
               objections that relate solely to others, or that go to issues
               that do not directly and adversely affect them pecuniarily.”
               In re Simplot, No. 06-00002, 2007 Bankr. LEXIS 2396,
               *33–34 (Bankr. D. Idaho Aug. 28, 2007) (holding that a
               company that a Debtor owned stock in lacked standing to
               object to the confirmation of a plan when it was not also a
               creditor). Similarly, in Khan v. Xenon Health, L.L.C. (In re
               Xenon Anesthesia of Tex., P.L.L.C.), 793 F. App’x 793, 794

    5 The estate could not hire CGP’s attorney under 11 U.S.C. § 327 because he has a claim against

the estate and therefore is not disinterested. There is no actual conflict of interest presented in this
case, however, because the interests of the Debtor, CGP, and CGP’s attorney are all aligned against
Adreima.

                                                   9


 19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 9 of 25
             (5th Cir. 2017) (unpublished) (per curiam), the Fifth
             Circuit held that a party lacked standing to object to a proof
             of claim where the party had transferred all of its
             ownership interest in the debtor prior to the hearing of [sic]
             the objection.

Adreima’s Response, pp. 12-13 (ECF #89).
      Adreima claims that not only does CGP fail to meet the standard for being a
party in interest under § 1109, but also that the entire Objection should be stricken
because “[o]nly CGP’s attorney signed the Objection.” See Adreima’s Response, p. 13
(ECF #89). The Court will immediately reject the latter argument because the
Objection was electronically signed (with “s/” signatures) by both the Debtor’s
attorney and CGP’s attorney, and the Debtor maintains that the Objection was jointly
filed. Western District of Louisiana LR 5.7.08 provides, in relevant part:
             Documents requiring signatures of more than one party
             must be electronically filed either by: (1) submitting a
             scanned document containing all necessary signatures; (2)
             indicating the consent of the parties who did not
             electronically file the document. Consent may be indicated
             by the filer by including an “s/ and the name of the
             consenting attorney(s)” on the document to be filed
             electronically (e.g. “S/John Doe,” “s/Jane Smith,” etc.). By
             using “s/ and another attorney’s name” the filing attorney
             certifies that each of the other signatories has expressly
             agreed to the form and substance of the document and that
             the filing attorney has their actual authority to submit the
             document electronically.

LR 5.7.08.
      Because the Debtor’s attorney electronically signed the Objection (ECF #62),
the Reply (ECF #96), and the Post Trial Brief (ECF #99) in accordance with the local
rule and has affirmed his intent to file them on behalf of the Debtor, the Court must
conclude that all of these filings would be properly before the Court even if CGP’s
involvement were terminated on the ground that it is not a party in interest under
§ 1109. Thus, regardless of CGP’s standing to join in with the Debtor, all of the legal
and factual issues are properly before the Court.


                                          10


19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 10 of 25
      The only practical effect that CGP’s involvement had on these proceedings is
the identity of the attorney questioning witnesses at the January 28, 2020 hearing.
The Debtor’s attorney largely handled the hearing prior to the questioning of
witnesses, including addressing Adreima’s standing argument. After hearing
argument from counsel for both Adreima and the Debtor regarding CGP’s standing,
the Court offered to take the issue under advisement and take up the merits at a
future date. Counsel for both Adreima and the Debtor instead wished to proceed with
the hearing on the merits. Thereafter, CGP’s counsel conducted the questioning of
witnesses.
      If the Court were to conclude that CGP is not a party in interest, the remedy
would not be striking the Objection (which, again, is properly before the Court
because it was also signed by the Debtor’s attorney) but, at most, holding the same
hearing with the same witnesses and evidence, but requiring the questioning to be
conducted by the Debtor’s attorney. That remedy would seem to be a waste of time
and resources for the Court, the parties, and the witnesses. It likely would have no
effect on the outcome of this dispute but would impose additional costs on everyone,
including the estate and, ultimately, creditors. Regardless of whether CGP is, in fact,
a party in interest, the Court declines to essentially repeat the play with one role
recast when that cannot change the outcome.
      Although it is not necessary to determine whether CGP is a party in interest
under the peculiar circumstances presented in this case, the Court is not convinced
that CGP is not one. As the Debtor’s attorney pointed out at the hearing, CGP is listed
on the Debtor’s schedules as an asset of the estate 100% owned by the Debtor.
Adreima’s asserted claim far exceeds the Debtor’s total assets, and if Adreima’s claim
is successful, it is conceivable that the Debtor will have to liquidate his assets,
including his interest in CGP. Because the outcome of Adreima’s claim could
potentially be fatal to CGP’s existence, the Court cannot say that the outcome of this
claim objection will not diminish CGP’s property, increase CGP’s burdens, or impair
CGP’s rights. See In re Camp Arrowhead, Ltd., 451 B.R. 678, 694 (Bankr. W. D. Tex.
2011) (quoting In re Ray, 597 F.3d 871, 874 (7th Cir. 2010)). Nevertheless, even if

                                          11


19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 11 of 25
CGP is not a party in interest, it would have no material difference on the outcome
under these circumstances.

CONCLUSIONS OF LAW: VIABILITY OF THE RESTRICTIVE COVENANTS

          The Court must first decide whether the restrictive covenants are viable at all.
If, as the Debtor contends, the covenants are void under Louisiana law as against
public policy, then it would be impossible for the Debtor to have violated them, and
the Court must sustain the Debtor’s Objection and disallow Adreima’s claim. If, on
the other hand, the covenants are not nullified by Louisiana law and are viable under
Delaware law, then the Court must determine whether the Debtor in fact violated
any of the provisions and, if so, the amount of damages that Adreima sustained as a
result.
          All of the relevant February 2015 agreements—the Asset Purchase Agreement
(ECF #115-1, Adreima Exhibit #1), Consulting Agreement dated (ECF #115-2,
Adreima Exhibit #2), and Goodwill Purchase Agreement (ECF #115-3, Adreima
Exhibit #3), contained similar restrictive covenants, including the prohibition against
financing a competitor, applicable for a term of up to four or five years and covering
the entire United States. All three agreements contained a choice-of-law clause
selecting Delaware law without regard to its conflicts of laws rules, as well as a choice-
of-forum clause selecting Delaware state or federal courts as the appropriate forum
(except for the Goodwill Purchase Agreement, which did not include the choice-of-
forum clause).
          Louisiana generally allows parties to choose the applicable law unless that law
violates public policy:
                All other issues of conventional obligations are governed by
                the law expressly chosen or clearly relied upon by the
                parties, except to the extent that law contravenes the
                public policy of the state whose law would otherwise be
                applicable under Article 3537.

La. Civ. Code art. 3540. Article 3537 provides Louisiana’s general conflicts of laws
rules:


                                             12


19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 12 of 25
             Except as otherwise provided in this Title, an issue of
             conventional obligations is governed by the law of the state
             whose policies would be most seriously impaired if its law
             were not applied to that issue.

             That state is determined by evaluating the strength and
             pertinence of the relevant policies of the involved states in
             the light of: (1) the pertinent contacts of each state to the
             parties and the transaction, including the place of
             negotiation, formation, and performance of the contract,
             the location of the object of the contract, and the place of
             domicile, habitual residence, or business of the parties; (2)
             the nature, type, and purpose of the contract; and (3) the
             policies referred to in Article 3515, as well as the policies of
             facilitating the orderly planning of transactions, of
             promoting multistate commercial intercourse, and of
             protecting one party from undue imposition by the other.

La. Civ. Code art. 3537. Article 3515 provides:
             Except as otherwise provided in this Book, an issue in a
             case having contacts with other states is governed by the
             law of the state whose policies would be most seriously
             impaired if its law were not applied to that issue.

             That state is determined by evaluating the strength and
             pertinence of the relevant policies of all involved states in
             the light of: (1) the relationship of each state to the parties
             and the dispute; and (2) the policies and needs of the
             interstate and international systems, including the policies
             of upholding the justified expectations of parties and of
             minimizing the adverse consequences that might follow
             from subjecting a party to the law of more than one state.

La. Civ. Code art. 3515.
      The Debtor argues that Louisiana law has the most significant contacts with
this dispute, because except for the fact that Adreima was incorporated in Delaware,
all of the other entities involved, and the work to be performed, were located in
Louisiana. Additionally, the Debtor points out that the Louisiana legislature has
expressed a strong public policy regarding non-compete and non-solicitation
agreements in La. R.S. § 23:921. Specifically, § 921 contains the following provisions:



                                           13


19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 13 of 25
               Every contract or agreement, or provision thereof, by which
               anyone is restrained from exercising a lawful profession,
               trade, or business of any kind, except as provided in this
               Section, shall be null and void. However, every contract or
               agreement, or provision thereof, which meets the
               exceptions as provided in this Section, shall be enforceable.

La. R.S. § 23:921(A)(1).
               Any person, including a corporation and the individual
               shareholders of such corporation, who sells the goodwill of
               a business may agree with the buyer that the seller or other
               interested party in the transaction, will refrain from
               carrying on or engaging in a business similar to the
               business being sold or from soliciting customers of the
               business being sold within a specified parish or
               parishes, or municipality or municipalities, or parts
               thereof, so long as the buyer, or any person deriving title
               to the goodwill from him, carries on a like business therein,
               not to exceed a period of two years from the date of
               sale.

La. R.S. § 23:921(B) (emphasis added).
       Section 921(A) is a long-standing statutory provision governing the general
rule for restrictive covenants, but § 921(B), governing restrictive covenants in the
context of the sale of a business (the situation presented in this case) was added
through a 1990 statutory amendment. Prior to the amendment, a number of courts
had ruled that the general rules for restrictive covenants did not apply in the sale of
a business. 6 The Debtor argues that the 1990 amendment changed the law and
essentially showed that the Louisiana legislature had now expressed a strong public
policy against restrictive covenants even in the context of the sale of a business, such
that parties are not free to contract around § 921(B) by choosing to apply another
state’s law. Because the restrictive covenants at issue here exceed two years in length
and apply to the entire United States rather than “a specified parish or parishes, or


     6 See, e.g., Marshall Brown Ins. Agency, Inc. v. Toledano, 292 So. 2d 266, 268 (La. Ct. App. 1974)

(citing Hirsh v. Miller, 167 So. 2d 539, 542 (La. Ct. App. 1964); accord Gold & Suckle, Inc. v. Suckle,
335 So. 2d 713, 715 (La. Ct. App. 1976) and Target Rental Towel, Inc. v. Byrd, 341 So. 2d 600, 603 (La.
Ct. App. 1977), all cited in the Debtor’s Objection (ECF #62, pp. 45-46).

                                                  14


19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 14 of 25
municipality or municipalities, or parts thereof,” the Debtor contends that they are
void as against Louisiana’s public policy regarding restrictive covenants in connection
with the sale of a business and therefore must be nullified, precluding any claim by
Adreima for violating them.
       There are a few problems with the Debtor’s argument. First, the main case the
Debtor cites, SWAT 24 Shreveport Bossier, Inc. v. Bond, 808 So. 2d 294 (La. 2001),
addressed a restrictive covenant in a Louisiana employment contract, not in
connection with the sale of a business, with the Supreme Court noting that
“Louisiana has long had a strong public policy disfavoring noncompetition
agreements between employers and employees,” id. at 298 (emphasis added)). 7
Although the Debtor cites a few cases from both before and after SWAT 24 which he
claims demonstrates that this strong public policy would also apply in the context of
the sale of a business, these cases do not involve a choice-of-law clause purporting to
select the substantive law of another state, so they also do not address the question
at issue in this case. See Millett v. Crump, 687 So. 2d 132 (La. Ct. App. 1997)
(addressing a restrictive covenant in Louisiana contract to sell a business; no
discussion of choice-of-law provision); Chiasson v New Orleans Pub. Group, Inc., 761
So. 2d 89 (La. Ct. App. 2000) (same); Aon Risk Services of Louisiana, Inc. v. Ryan, 807
So. 2d 1058 (La. Ct. App. 2002) (same); Herff Jones, Inc. v. Girouard, 966 So. 2d 1127
(La. Ct. App. 2007) (same).
       More problematic for the Debtor is the fact that at least two federal courts,
including this Court, have addressed the issue presented here after the 1990
amendment to § 921(B) and have concluded that parties remain free to select the law
of another state for restrictive covenants in connection with the sale of a business. In
MedX, Inc. of Florida v. Ranger, 780 F. Supp. 398 (E.D. La. 1991), the district court
concluded that the 1990 amendment adding § 921(B) “is a codification of
jurisprudence that favors enforcement of noncompete covenants that are made in


    7 A later federal district court case cited by the Debtor, Lobrano v. C.H. Robinson Worldwide, Inc.,

2011 WL 52602 (W.D. La. Jan. 7, 2011), also concerned an employment agreement, not the sale of a
business.

                                                  15


19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 15 of 25
connection with the sale of a business.” Id. at 400 (citing Target Rental Towel, Inc. v.
Byrd, 341 So. 2d 600, 603 (La. Ct. App. 1977); Hirsh v. Miller, 167 So. 2d 539, 541
(La. Ct. App. 1964)). The MedX court declined to invalidate a restrictive covenant
made in connection with the sale of a business even though it potentially exceeded
the two-year statutory maximum under § 921(B), stating:
             Louisiana law gives effect to contractual choice of law
             clauses as a matter of course unless doing so would violate
             a strong public policy of the state. Because Louisiana law
             generally validates the category of noncompete covenant at
             issue here, it cannot be maintained that Louisiana law is
             gravely offended by the enforcement of such a covenant.
             Any argument to that effect would have the odd implication
             that a noncompete covenant of two years or less from the
             date of sale is entirely innocuous, while one of any greater
             duration violates a strong public policy. Accordingly, this
             Court finds that the exception for the sale of a business
             applies in this case.

Id. at 401. (The restrictive agreement was included in an employment agreement, but
the MedX court concluded it was “an incident of and was ancillary to the sale,” id., so
it was actually made in connection with the sale of a business.)
      The Court also noted that the public policy in the context of the sale of a
business, where parties typically negotiate at arm’s length without coercion or
adhesion, is different from the public policy in the employer/employee context, where
“‘the disparity in bargaining power, under which an employee, fearful of losing his
means of livelihood, cannot readily refuse to sign an agreement which, if enforceable,
amounts to his contracting away this liberty to earn his livelihood except by
continuing in the employment of his present employer.’” Id. (quoting Fine v. Property
Damage Appraisers, Inc., 393 F. Supp. 1304, 1310 (E.D. La. 1975)). The MedX court
held that Louisiana public policy, as expressed in § 921(B), did not apply to invalidate
the parties’ choice of Florida law with respect to interpretation of the restrictive
covenant, and it also upheld the restrictive covenant under Florida law.
      In In re Gulf Fleet Holdings, Inc., 2011 WL 1313901 (Bankr. W.D. La. Mar. 31,
2011), this Court reached the same conclusion. In Gulf Fleet, the parties included a


                                          16


19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 16 of 25
Delaware choice-of-law clause in a purchase agreement, as well as a non-competition
provision that the movant, Hillman, alleged violated § 921(B). (Hillman did not assert
that the provision violated Delaware law, however.) This Court, relying on MedX and
the cases cited therein, held that Louisiana public policy did not bar parties from
selecting another state’s law to apply to restrictive covenants in the context of the
sale of a business, either as a matter of law or logic, because the parties to such an
agreement typically negotiate at arm’s length:
             The flaw in Hillman’s public policy argument is that,
             unlike the National Motor Club or Bell cases, the choice-of-
             law clause and the non-competition provisions in the
             Purchase Agreement were executed in connection with the
             sale of a business for cash and other consideration
             exceeding $60 million. The long-standing policy concerns at
             play with respect to non-competition restrictions in
             employment contracts—unequal bargaining position and
             loss of livelihood—are not necessarily at play when the
             agreement at issue involves the sale of a business, even if,
             as here, the selling party later enters into a separate
             employment agreement. [citing and discussing MedX]

                                        ***

             Here, like MedX, [the parties’] non-competition agreement
             was negotiated and executed in connection [with] the sale
             of a business and, accordingly, does not invoke the strong
             public policy interests that arise in cases involving solely
             an employee-employer relationship. Like MedX, absent
             strong public policy to the contrary, the Delaware choice-
             of-law clause governing the Purchase Agreement and the
             parties’ non-competition agreement is enforceable under
             Louisiana Civil Code article 3540. See also Sentilles, 652
             So.2d 79 (La.App. 4th Cir.1995) (enforcing choice-of-law
             provision in franchise agreement on the grounds that the
             franchisee’s relationship with the franchiser was not an
             employee-employer relationship, thus making Louisiana’s
             public policy against non-competition agreements
             inapplicable).

Id. at *6. The Court further noted that a 1999 amendment to § 921, adding
§ 921(A)(2), nullifies choice-of-law and choice-of-forum clauses only with respect to


                                         17


19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 17 of 25
employment agreements (except in specific situations), but the restriction does not
apply to agreements made in connection with the sale of a business, further
demonstrating that Louisiana’s strong public policy concerns employment contracts,
not the sale of a business. Id. at *7.
      The Court continues to hold the view expressed in Gulf Fleet, especially in the
absence of any clear Louisiana state court opinion to the contrary. In this case, the
Debtor and Adreima negotiated the sale of the business at arm’s length, for valuable
consideration, and without any allegation of coercion or adhesion. They were free to
choose not only the terms of their agreement but the law applicable to it. They chose
to include relatively broad restrictive covenants and to apply the law of Delaware,
and the Court finds that these agreements, in the context of the sale of a business, do
not violate the public policy of Louisiana. Accordingly, the Court will apply Delaware
law, not Louisiana law, to the interpretation of the restrictive covenants, and will not
nullify the restrictive covenants under Louisiana law.
      Nowhere does the Debtor argue that the restrictive covenants are invalid
under Delaware law, the law chosen by the parties, and the Court cannot find any
reason to invalidate them under that law. The Court must now determine, as a matter
of fact, whether the Debtor breached the valid restrictive covenants, which was the
focus of the hearing on the Debtor’s Objection.

           THE HEARING AND THE COURT’S FINDINGS OF FACT

      Following the parties’ legal arguments on the applicable law and CGP’s
standing, the hearing’s focus turned to the factual questions of whether the Debtor
had violated the restrictive covenants, and if so, the damages for such violation. The
Court heard testimony by the Debtor, Landry, Hughes, and Ryan McCabe, Adreima’s
Vice President of Financial Planning and Analysis. The corporate depositions of
Willis Knighton and Texas Spine were also admitted into evidence. The Court has
carefully considered all the evidence and will summarize its findings on the
remaining issues below.



                                          18


19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 18 of 25
                                       Validity of the Claim
         Based on the testimony and record evidence, the Court makes the following
findings regarding the Debtor’s breach of the restrictive covenants:
             •   The Court finds that there is no credible evidence that the Debtor
                 violated the restrictive covenants by directly competing with Adreima,
                 soliciting Adreima’s customers, or soliciting Adreima’s employees to
                 leave.
             •   The Court finds credible Landry’s and Hughes’ testimony that the
                 Debtor played no role in Landry and Hughes leaving Adreima and no
                 role in signing up Willis Knighton and Texas Spine for Avail.
             •   The Court further finds, based on the testimony of Landry and Hughes
                 and the evidence admitted at the hearing, including transcripts from
                 corporate depositions of Willis Knighton and Texas Spine, 8 that both
                 Willis Knighton and Texas Spine were unhappy with Adreima’s service
                 and pricing following Adreima’s purchase of the businesses. Both
                 companies had been contracting with Adreima for one-year terms and
                 therefore were free to terminate their relationship with Adreima on
                 relatively short notice.
             •   The Court finds that the Debtor was not involved with Avail except for
                 providing the $250,000 loan to Landry that enabled Landry to start
                 Avail and later providing additional cash to help with Avail’s operations.
                 The Debtor had no role in the management or operation of Avail, no role
                 in soliciting customers for Avail, and no equity or other interest in Avail.
             •   However, the Court finds that even if the Debtor’s extending a loan and
                 giving cash for operations to Landry was motivated by a purely personal
                 desire to help his friend, the funds the Debtor provided unquestionably
                 constitute “financing a competitor,” especially considering the Debtor
                 knew Landry intended to use the $250,000 loan to start Avail to compete


   8   See Plaisance Exhibits 5 (Willis Knighton deposition) and 6 (Texas Spine deposition) (ECF #116).

                                                  19


19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 19 of 25
              with Adreima. That is just as true for the funds the Debtor provided to
              assist Avail’s operations once it was already in business as a competitor
              of Adreima.
      Based on all the above findings, the Court finds and concludes that the Debtor
violated the restrictive covenants not to finance a competitor, which the Court has
already concluded are not nullified by Louisiana law and are viable under Delaware
law. The Debtor did not violate the other restrictive covenants, however, because he
did not directly compete with Adreima or solicit customers or employees of Adreima.
      Having determined that the Debtor breached the restrictive covenants in this
way, the Court must address two remaining issues: whether the Debtor’s breach is
excused by Adreima’s alleged prior breach of the sale agreements, and, if not, what
the proper measure of damages is for the Debtor’s breach.
      The Debtor argued in its post-hearing brief (ECF #99) that if the restrictive
covenants are not invalidated by Louisiana law, the Court should still refuse to
enforce them under Delaware law on the ground that Adreima materially breached
the business sale agreements before the Debtor breached the restrictive covenants.
Specifically, the Debtor argues that in the negotiations prior to the sale, Adreima
agreed to maintain the current staffing to service clients at the same level and to
maintain certain financing arrangements. After the sale, the Debtor contends,
Adreima went back on its word, causing business problems and leading the Debtor to
lose the opportunity for a $1 million payout, which constitute a material breach of the
agreements.
      The Court rejects the Debtor’s argument on two grounds. First, as Adreima
correctly pointed out in its post-hearing brief (ECF #113), the Debtor’s argument does
not concern Adreima’s breach of any written agreement but rather the alleged breach
of statements made during negotiations. (ECF #113, p. 9-10). The problem for the
Debtor is that § 10.4 of the Asset Purchase Agreement specifically states: “This
Agreement, together with other Transaction Documents, constitutes the complete
agreement and understanding among the Parties regarding the subject matter of this
Agreement and supersedes any prior understandings, agreement or representations

                                          20


19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 20 of 25
(including that certain letter of intent dated November 21, 2014) regarding the
subject matter of this Agreement.” 9 The Debtor cannot rely on statements made
during negotiations, and he has failed to point to any contractual provision that
Adreima materially breached.
         Second, Adreima did not raise this argument until its post-hearing brief, which
could be construed as a waiver. The table of contents to Adreima’s Objection (ECF
#62) lists a section titled “If Delaware law applies, Adreima’s entering into the
contract in bad faith [p]recludes any enforcement of a non-compete agreement,” but
there is no such section in the text. At the hearing, although the parties certainly
addressed facts concerning Adreima’s customer service, the issue of whether Adreima
materially breached any contract provision was not squarely presented. In short, the
Debtor has failed to point to any contractual provision that Adreima is alleged to have
breached, but even if he had, he failed to develop facts tending to show that Adreima
materially breached them so as to excuse his own breach of the restrictive covenants.

                                              Damages
         This leaves the Court with only one task: determining the amount of Adreima’s
claim by assessing damages for the breach of the restrictive covenants. 10 Just as it
did with respect to establishing the validity of its claim, Adreima has the burden of
proving the amount of its claim. See In re Tran, 369 B.R. 312 (Bankr. S.D. Tex. 2007)
(citing Matter of O’Connor, 153 F.3d 258, 260-61 (5th Cir. 1998)). As Adreima
correctly notes, 11 the Court has broad discretion to determine damages. See Neal v.
Saga Shipping Co., 407 F.2d 481, 489 (5th Cir. 1969) (“There is no requirement that

   9   (ECF #115-1, Adreima Exh. 1).
   10  Prior to the hearing, the Court was under the impression that the focus would be on the validity
of Adreima’s claim rather than damages, as the vast majority of the briefing by both parties focused
on whether the Debtor had breached the restrictive covenants by either directly competing with
Adreima or by financing a competitor. Moreover, the witness and exhibit lists by both parties did not
list expert testimony or otherwise indicate that the parties would address damages. However, on the
day of the hearing, it became clear that Adreima intended to put on a damages case as well. During
an in-chambers status conference, the Court raised the possibility of deferring the hearing on damages
to a later date, but both parties chose to move forward and complete the hearing on both the validity
of the claim and potential damages.
   11   See Adreima Post-Trial Brief, p. 2 (ECF #113).

                                                  21


19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 21 of 25
. . . a trial court, sitting as trier of fact, itemize the components that enter into an
award of damages. . . . Another trier of fact might properly have used a method
slightly different from the one the trial court did. He might well have fixed the
damages at more or less than the amount that served as a basis for the award here.
Neither judge nor jury is expected to be infallible in such matters. The standards by
which damages are determined leave room for the play of judgment and discretion of
the type properly exercised by the trial court.”); In re Trendsetter HR L.L.C., 949 F.3d
905, 914 (5th Cir. 2020) (reviewing a damages award for clear error).
       Adreima’s POC is in the amount of $11,271,196. This amount is based solely
on inadmissible hearsay evidence—the Phoenix Letter prepared by Richard Szekelyi.
Adreima did not call Szekelyi as a witness but instead tendered McCabe as an expert
in mathematics and financial prediction/forecasting despite the fact he had not
written the Phoenix Letter (though he had supplied some information used in it) and
was not familiar with many of the issues necessary to prove valuation. The Court did
not accept McCabe as an expert and did not give credence to any expert opinions he
may have stated or repeated from the Szekelyi letter. However, the Court did accept
his testimony as that of a lay witness knowledgeable about his job with Adreima in
the field of financial planning and analysis who had helped prepare information for
Szekelyi. McCabe had worked for Adreima and its related companies since at least
2013, and he certainly had personal knowledge of the company’s finances, including
the history of revenues and profits from Adreima’s relationships with Willis Knighton
and Texas Spine. 12 The Debtor had no expert or other such witness ready to directly




     12 The Debtor maintains in his post-hearing brief that McCabe, as a lay witness, was not qualified

under Fed. R. Evid. 701 to testify as to damages. The Court agrees that McCabe was not qualified to
testify as to a speculative damages model, which would require expert testimony. However, he was
qualified to testify as to Adreima’s past business, including past revenues and profits, based on
Adreima’s business records, which the evidence shows he prepared, and the Court’s Ruling is based
only on facts as to which McCabe was qualified to testify. In other words, the Court is not evaluating
any of McCabe’s testimony as that of an expert under Fed. R. Evid. 701. Rather, the Court is evaluating
his testimony under Fed. R. Evid. 602 (“A witness may testify to a matter only if evidence is introduced
sufficient to support a finding that the witness has personal knowledge of the matter. Evidence to
prove personal knowledge may consist of the witness’s own testimony. . . .”).

                                                  22


19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 22 of 25
address damages, though some of the testimony by the Debtor, Landry and Hughes
rebutted Adreima’s damages evidence.
      Based on the testimony and the record in this matter, the Court finds that it
is appropriate to award some degree of damages for the Debtor’s breach, but Adreima
has grossly overstated its claim. Adreima’s damages calculation is based on allegedly
much more egregious behavior by the Defendant (direct solicitation of Adreima
customers and employees, founding a competing business, and the like) which the
evidence and testimony established to be false. The Debtor breached only the
provision prohibiting the financing of a competitor of Adreima, not by directly
competing with Adreima, hiring away Adreima employees, or enticing customers
away from Adreima.
      Moreover, with respect to the primary component of Adreima’s damages, the
loss of future profits, Adreima’s damages model rests on the assumption that but for
the Debtor financing Avail, Willis Knighton and Texas Spine would have remained
Adreima customers for at least as long as they had already been customers: 15 years
of projected future profits for Willis Knight and eight years of projected future profits
for Texas Spine. The Court finds that assumption to be unreasonable and not
supported by the testimony or record evidence. Adreima’s assumption as to potential
lost years of profits appears particularly questionable since the restrictive covenants
were set to expire approximately two years after Willis Knighton and Texas Spine
began using Avail’s services.
      Finally, both Willis Knighton and Texas Spine had only recurring one-year
contracts with Adreima at the time they left, allowing either one to terminate
Adreima’s services on relatively short notice. Based on credible testimony at the
hearing and record evidence, including transcripts of their corporate depositions, the
Court finds that Willis Knighton and Texas Spine were unhappy with Adreima’s
pricing and/or customer service, and those customers may well have left Adreima for
another competitor at any time. There is no evidence that Avail offered any special
enticement for Willis Knighton and Texas Spine to leave Adreima other than better
pricing and customer service, and no evidence that the Debtor was involved at all in

                                           23


19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 23 of 25
luring the customers away from Adreima. The Court finds that both Willis Knighton
and Texas Spine could have and may have terminated Adreima’s services at any time
even if Avail did not exist. The Court therefore concludes that Adreima is not entitled
to damages for the entire anticipated future loss of income from those customers
based on an assumption that they would have remained customers of Adreima for at
least as long as they had already been customers of Adreima (and the companies
previously operated by the Debtor).
      On the other hand, the Debtor unquestionably breached the restrictive
covenants by financing Avail, and the customers in question left Adreima for Avail.
They could not have defected to Avail at that time if the Debtor had not helped Avail
with startup financing and some later financial assistance.
      Under the circumstances, particularly the lack of both credible evidence that
Willis Knighton and Texas Spine would have remained clients of Adreima indefinitely
and credible projections of lost profits over an extended time period, the Court will
award one year of lost profits for the loss of Willis Knighton’s and Texas Spine’s
business. Adreima’s witness, McCabe, testified that for the business that Adreima
lost to Avail, in the year prior to that defection, Adreima had invoiced Willis Knighton
approximately $1,200,000 and Texas Spine $405,000.            He also testified that
Adreima’s profits on these revenues were $640,000 and $220,000 respectively. Thus,
the Court finds Adreima’s damages for the Debtor’s breach of the agreement to be
$860,000, the lost profits for one year.
      Adreima also seeks $300,000 in damages for breach of the Goodwill Purchase
Agreement and $148,000 for breach of the Consulting Agreement. Adreima fails to
explain why it should get all its money back for these agreements despite getting
damages for the actual loss of business. The evidence shows that the Debtor did
nothing other than finance a competitor. There is no evidence that he disparaged
Adreima to competitors, solicited employees, directly competed, or otherwise violated
the spirit of the Goodwill Purchase Agreement—other than by financing a competitor
in violation of the letter of the restrictive covenants. The Court finds that the
requested remedy of getting back the entire $300,000 paid for the Goodwill Purchase

                                           24


19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 24 of 25
Agreement is unreasonable, and that the award of damages for the future lost profits
is sufficient. The restrictive covenants were the same in all three contracts, and the
Court finds that a single damages award tied to the conduct at issue is most
reasonable. Similarly, there is no suggestion that the Debtor failed to perform the
consulting services called for by the Consulting Agreement, and imposing damages
beyond the award of future lost profits would go beyond remediation and into the
realm of punitive damages. Adreima has proved damages for the loss of future profits,
but no more.
      The Court also declines to award damages for the loss of employees to Avail.
Testimony at the hearing, which the Court finds to be credible, established that many
of Adreima’s employees were unhappy there. Whether they left of their own accord or
were fired, there is no evidence showing those employees left solely due to the Debtor
financing Avail, and they likely would have left anyway. Thus, the Court finds that
Adreima did not prove damages for the loss of those employees, and it is Adreima’s
burden to do so. Finally, although Adreima refers to other potential categories of
damages in its brief, the Court finds that those were not sufficiently supported by
record evidence.
      In sum, based on all of the above, the Court concludes that the only reasonable
damages to which Adreima is entitled, and for which it provided sufficient evidence
at the hearing, are those relating to the loss of one year of future profits for Willis
Knighton’s and Texas Spine’s business, in the total amount of $860,000.

                                   CONCLUSION

      The Court concludes that the Debtor’s Objection should be granted in part and
denied in part, and that Adreima’s claim shall be allowed in the amount of $860,000
for the Debtor’s violation of the restrictive covenants by financing a competitor. The
Debtor shall submit to the Court an Order in accordance with this ruling within ten
(10) days from its entry.




                                          25


19-51077 - #159 File 07/13/20 Enter 07/13/20 16:34:27 Main Document Pg 25 of 25
